
	
		II
		111th CONGRESS
		2d Session
		S. 3342
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to establish a demonstration project to promote collaborations to improve
		  school nutrition.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Schools Partnerships Act of
			 2010.
		2.Healthy Schools
			 Partnerships Demonstration ProgramSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the
			 following:
			
				(j)Healthy Schools
				Partnerships Demonstration Program
					(1)Definition of
				eligible entityIn this section, the term eligible
				entity means a school food authority that demonstrates that the school
				food authority has collaborated, or will collaborate, with 1 or more local
				partner organizations (including academic experts, registered dietitians or
				other nutrition professionals, community partners, or non-profit organizations)
				to achieve the purposes described in paragraph (2).
					(2)PurposesThe
				purposes of the demonstration project established under this subsection
				are—
						(A)to assist schools
				in improving the nutritional standards of school meals and the overall school
				environment; and
						(B)to use local
				resources and expertise to promote collaborations and develop sustainable and
				replicable models for making systemic changes that promote good nutrition and
				healthy living among students.
						(3)EstablishmentThe
				Secretary shall establish a demonstration project under which the Secretary
				shall make grants to eligible entities to fund collaborations of academic
				experts, nonprofit organizations, registered dietitians or other nutrition
				professionals, community partners, and local schools to test and evaluate
				innovative models to improve nutrition education, student decisionmaking, and
				healthy school environments.
					(4)Application
						(A)In
				generalAn eligible entity shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
						(B)ContentsIn
				addition to any other requirements of the Secretary, each application
				shall—
							(i)identify the 1 or
				more problems that the eligible entity will address;
							(ii)identify the
				activity that the grant will be used to fund;
							(iii)describe the
				means by which the activity will improve the health and nutrition of the school
				environment;
							(iv)list the partner
				organizations that will participate in the activity funded by the grant;
				and
							(v)describe the
				metrics used to measure success in achieving the stated goals.
							(5)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				eligible entities that demonstrate—
						(A)a severe need to
				improve the school environment, as demonstrated by high numbers of students
				receiving free or reduced price lunches, high levels of obesity or other
				indicators of poor health status, and health disparities in the community
				served by the school;
						(B)a commitment by
				community partners to make in-kind or cash contributions; and
						(C)the ability to
				measure results.
						(6)Use of
				fundsAn eligible entity shall use a grant received under this
				subsection—
						(A)to assess the
				problem of childhood obesity and poor nutrition in the school
				environment;
						(B)to develop an
				innovative plan or intervention to address specific causes of the problem in
				coordination with outside partners, including by developing and testing
				innovative models to improve student health and nutrition as measured
				by—
							(i)changes that
				result in healthier school environments, including more nutritious food being
				served in cafeterias and available a la carte;
							(ii)increased
				nutrition education;
							(iii)improved
				ability of students to identify healthier choices;
							(iv)changes in
				attitudes of students towards healthier food;
							(v)student
				involvement in making school environments healthier;
							(vi)increased access
				to physical activity, physical education, and recess;
							(vii)professional
				development and continuing education opportunities for school administrators,
				teachers, and school nurses; and
							(viii)changes in
				school policies that promote access to healthier food and physical
				activity;
							(C)to implement the
				plan or intervention in partnership with outside partners;
						(D)to measure and
				evaluate effectiveness of the intervention; or
						(E)to assess the
				sustainability and replicability of this model.
						(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $2,000,000 for each of fiscal years 2011 through
				2015.
					.
		
